Appellant, Claude Martin, was convicted on a charge of unlawful possession of intoxicating liquor and was by the court sentenced to pay a fine of $250 and to confinement in the county jail for 60 days. From the judgment an appeal was perfected by filing in this court on February 2, 1926, a petition in error with case-made.
The Attorney General has filed the following motion to dismiss the appeal:
"Comes now Edwin Dabney, Attorney General, and respectfully moves the court to dismiss the appeal of plaintiff in error in the above cause for the reason that said plaintiff in error is now, and has been for some time, a fugitive from justice and his whereabouts are unknown, and that he cannot be made to respond and perform any judgment that may be rendered against him in said cause, as more fully appears from the affidavit of W.M. Williams, hereto attached, marked Exhibit A, and made a part of this motion."
An examination of the record, the motion, and supporting affidavit convinces us that the motion is well taken. The appeal herein is therefore dismissed. Mandate forthwith. *Page 256